DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second surface is not in contact with the backing plate” as required by claim 19 and “the second surface is spaced apart from the backing plate” as required by claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
New claim 19 requires “the second surface is not in contact with the backing plate” (emphasis added). There is no support for this negative requirement in the Specification in view of reasoning that a negative claim requirement introduces new concepts since an express exclusion of certain elements implies permissible inclusion of all other elements not so expressly excluded. Ex parte Grasselli, 231 USPQ 393, 394 (BD. App. 1983; aff’dmem., 738 F.2d 453 (Fed. Cir, 1984).
New claim 20 requires “the second surface is spaced apart from the backing plate”. There is no support in the Specification the entire second surface is spaced apart from the baking plate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozawa (JP No. 07021760).
With respect to claim 1, Nozawa discloses in fig. 1 a target structure comprising a target [5], a plate material (i.e. cooling jacket) [1a] having a flow path via passage [6] that a medium (e.g. cooling water or brine) flows, and a plate member (i.e. backing plate) [1b] (para 0009-0012), wherein the target [5] is attached via bonding to a first 

    PNG
    media_image1.png
    387
    561
    media_image1.png
    Greyscale

Fig. 1 further depicts that the flow path of the passage [6] is surrounded on the sides by the cooling jacket [1a] via partitions or sidewalls of the cooling jacket [1a] in a cross-section view.
With respect to claim 2, Nozawa further discloses (based on the cropped figure above as discussed for claim 1) the peripheral portion comprises a region outside a sputtering surface of the target [5].
With respect to claims 3 and 9, Nozawa further depicts in fig. 1 a majority of the flow path via passage [6] of the cooling jacket [1a] is formed inside the peripheral portion (para 0010).
With respect to claims 4-5 and 10-11, Nozawa further discloses the cooling jacket [1a] is formed of Cu, which has a higher thermal conductivity than the target [5] to avoid the target [5] peeling (para 0004 and 0007), thus the cooling jacket [1b] is considered to be more easily deformed by an external force than the target [5] based on thermal conductivity, as further evidenced by para 0042 of Applicant’s published Specification (US 2021/0020419).
With respect to claims 6 and 12, Nozawa further discloses the cooling jacket [1a] is formed of Cu and the backing plate [1b] is formed of stainless steel (para 0006), wherein the stainless steel of backing plate [1b] is considered to have a higher rigidity than the Cu of the cooling jacket [1a], as further evidenced by para 0042 and 0047 of Applicant’s published Specification.
With respect to claims 7 and 13, Nozawa further discloses the target [5] is bonded to the cooling jacket [1a] (para 0009), wherein fig. 1 depicts an entire surface of a back surface of the target [5] is in contact with (and thus considered bonded with) the cooling jacket [1a].
With respect to claims 8 and 14, Nozawa further depicts in fig. 1 a ring-shaped intermediate member (i.e. clamp member) [8] that clamps or fixes the target [5] to a wall portion [4] (para 0009), wherein the clamp member [8] is clamped to a flat rim (i.e. flange) of the target [5] extending to the peripheral portion.
With respect to claim 17 and 18.
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozawa (JP No. 07021760), as evidenced by Gates et al (US Patent No. 4,209,375).
With respect to claims 19 and 20, Nozawa further discloses the cooling jacket [1] and backing plate [1b] are bonded together via brazing material (para 0010-0011), such as a Ni brazing material (para 0011), wherein the brazing material is between the cooling jacket [1a] and backing plate [1b] to bond each other while the brazing material also provides spacing between the second surface of the cooling jacket [1] and backing plate [1b], such that the second surface of the cooling jacket [1a] is not in direct contact with the backing plate [1b] due to the brazing material being therebetween, which is further evidenced by Gates in fig. 1 showing a target structure comprising a brazing material [12] of Ni that is between a backing plate [12] and a target [10] to bond the backing plate [14] to the target [10] while the backing plate [14] is not in direct contact with the target [10] due to the brazing material [12] therebetween (Gates, col. 1, lines 56-61; col. 3, lines 25-30).

Response to Arguments
Applicant’s Remarks on p. 6-9 filed 12/14/2021 are addressed below.

Drawing Objections
Claims 19 and 20 have been amended by deleting ‘an entire portion’ from each claim; the objections are maintained for the reasoning given above.


112 Rejections
Claims 19 and 20 have been amended by deleting ‘an entire portion’ from each claim; these previous 1st paragraph rejections are maintained for the reasoning given above.

102 Rejections
On p. 7-9, Applicant argues that the flow path of Nozawa is not surrounded by the cooling jacket in a cross-section as required by amended claim 1.
The Examiner respectfully disagrees since fig. 1 shows the passage [6] of the flow path being surrounded on the sides by ‘partitions’ or ‘sidewalls’ of the cooling jacket [1a] in a cross-section, thus Nozawa teaches ‘the flow path is surrounded by the cooling jacket in a cross-section’ as required by claim 1.

Rejoinder Request
The request on p. 8-9 is noted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP No. 2000169962 is relevant for teaching a target structure comprising a target, a cooling jacket with a flow path, and a backing plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794